Citation Nr: 0714543	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-44 510	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.  The veteran died in June 1998 and the appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Cleveland, Ohio (hereinafter RO).  

REMAND

The appellant did not attend videoconference hearing 
scheduled for February 2006 because according to a Report of 
Contact dated in that month, she requested to attend a 
hearing in person with the Board at the RO.  Accordingly, the 
case is remanded for the following action:

The RO must schedule the appellant for a 
Travel Board hearing at the RO.  The 
appellant and her representative must be 
notified of the date and time of the 
hearing.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



